ORDER
Samuel Yarber pleaded guilty pursuant to a written plea agreement to one count of possession with intent to distribute crack, 21 U.S.C. § 841(a)(1), and one count of possession of a firearm in furtherance of a drag-trafficking crime, 18 U.S.C. § 924(c). He was sentenced to a total term of 117 months’ imprisonment. In the plea agreement, Yarber reserved the right to appeal the denial of his motion to suppress evidence obtained during a search of an apartment he used as a stash house. On appeal Yarber contends that the district court erred in denying his motion to suppress because the affidavit supporting the search warrant contained material omissions and because the search warrant was not supported by probable cause.
After reviewing the record and the briefs and hearing oral argument, we are of the opinion that the district court properly denied Yarber’s motion to suppress. Accordingly, we AFFIRM the judgment for substantially the reasons stated by the district court in its February 2, 2001 order.